STAPLETON, Circuit Judge,
concurring and dissenting:
The opinion announcing the judgment of the court describes the summary judgment record in an accurate and evenhanded manner. I concur in Section IA of that opinion and with most of what is said thereafter including the analysis set forth in footnote 12. I respectfully dissent only from the court’s ultimate conclusion with respect to Ferriola and Chesko. I believe reasonable jurors could conclude on the basis of the circumstantial evidence and their knowledge of human nature that Ferriola and Chesko probably (i.e., more likely than not) had heard of Ronald’s bizarre behavior.